ITEMID: 001-126978
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF SEGHETI v. THE REPUBLIC OF MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: Alvina Gyulumyan;Ján Šikuta;Johannes Silvis;Josep Casadevall;Kristina Pardalos;Luis López Guerra
TEXT: 5. The applicant was born in 1960 and lives in Cricova.
6. The applicant worked as a consultant for the Romanian Embassy in Moldova. On 12 April 2005 he was arrested by Moldovan police in Călăraşi, Moldova, on suspicion of having made false accusations against a third person. While the parties did not submit any copies of judgments concerning the applicant’s criminal proceedings, it follows from his correspondence that on an unknown date he was convicted to eight years’ imprisonment. He was placed in detention in prison no. 3 in Chişinău (previously known as prison no. 13) on 12 April 2005. On 5 October 2006 he was transferred to prison no. 15 in Cricova. On 6 August 2009 he was transferred to the Pruncul prison hospital (prison no. 16), where he received inpatient treatment until 18 August 2009 for hypertension and cardiac insufficiency.
7. The applicant described the conditions of his detention in prison no. 3 in Chişinău as follows. He was detained with thirty-nine other people in a 40 sq. m cell without ventilation or heating. Prisoners sometimes had to take turns to sleep and had to wait for a daily time-slot of two to three hours to obtain running tap water, which made hygiene issues in the prison a lot worse. The toilet was located in the cell itself and gave off a foul odour because there were no products to clean it with. The food was inedible.
8. He described the conditions of his detention in prison no. 15 as follows. On 5 October 2006 he was placed in a cell measuring 60 sq. m with twenty-six other people, which left very little space for each detainee. In the absence of any work or other activities, he had nothing to do and spent most of his time in the cell.
9. No bedding was given to the applicant and he had to ask his relatives to bring him some. The same was true of items of personal hygiene. He had to wear the same clothes he had been wearing when he was admitted to the prison, since no clothes were provided by the prison administration.
10. Water from a single tap was available during the day but not at night, and owing to the number of detainees in the cell it was not always possible to have access to it. Food was scarce and of very poor quality. The library contents were old and there were no reading materials about the Convention. The applicant also claimed that he had been given insufficient medical treatment in both detention facilities.
11. According to the Government, the space available to the applicant in various cells of prisons no. 3 and 15 always exceeded 4 sq.m. In particular, in prison no. 15 he was held in a detention block for working prisoners. The first cell he was detained in measured 61.6 sq.m and accommodated fifteen people. Shortly thereafter he was transferred to a cell measuring 30 sq.m, which accommodated three detainees. He was later moved to another cell measuring 24 sq.m, which also accommodated three detainees. All the cells had the correct number beds for detainees and were equipped with a water tap and a toilet.
12. The Government submitted a list confirming that the applicant was given medical assistance on a number of occasions in both prisons no. 3 and no. 15, including inpatient treatment for an ulcer in 2005.
13. The relevant parts of the report by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (the CPT) concerning its visit to Moldova from 20 to 30 September 2004 read as follows (unofficial translation):
“54. The delegation visited five establishments run by the Ministry of Justice: prison no. 3 in Chişinău [and] correctional facilities nos. 4 and 15 in Cricova ...
55. In view of the economic situation in the country, the situation in the majority of prisons visited remained difficult and the delegation encountered a number of problems already identified during its visits in 1998 and 2001 in terms of the physical conditions of detention and regimes.
...
81. Correctional facility no. 15 has four detention blocks where the prisoners were divided into different units, according to whether they were classed as workers (units 2, 3, 4 and 6) or non-workers (units 1, 5, 7 and 8). Unlike correctional facility no. 4, despite the shabbiness of the premises, the establishment gave an overall impression of cleanliness and satisfactory upkeep. The laudable efforts made in this regard deserve to be highlighted. But again, much depended on the resources [available to the] prisoners for fitting out and renovating the cells.
Physical conditions ranged from acceptable to good on occasion. This was the case as regards unit 5 which held non-working detainees. Other dormitories – while remaining in an acceptable state of upkeep and cleanliness – presented difficult conditions there being, in some cases, fewer beds than occupants, windows with panes missing and a lack of basic amenities, certain essentials (such as mattresses, sheets, blankets or crockery) having been obtained through the charity of fellow-prisoners. Again, living space was often restricted in some of the dormitories, a situation which was partially alleviated by an open-door policy within the sections.
83. Except in the Lipcani Re-education Correctional Facility for Minors, where the efforts made in this respect regard are to be highlighted... the quantity and quality of prisoners’ food everywhere is a source of grave concern. The delegation was inundated with complaints regarding the absence of meat and dairy products. The findings of the delegation, regarding both stock levels of food and the menus, confirm the credibility of these complaints. The delegation’s findings also confirm that in certain places (Colonies 3 and 4) the food served was repulsive and virtually inedible (for instance, insects and vermin were present). This is hardly surprising, given the general state of the kitchens and their modest equipment.
The Moldovan authorities have always claimed financial difficulties in ensuring that prisoners receive adequate food. However, the Committee reiterates that this is a fundamental requirement of life that must be ensured by the State to persons in its care, and that nothing can exonerate it from such responsibility. Failure to meet this obligation is all the more unacceptable as, under legislation, working prisoners in the institutions visited contribute to the cost of feeding themselves and their fellow-prisoners. ...
85. In the light of the above, the CPT recommends that the Moldovan authorities:
...
- ensure that each prisoner in correctional facility nos. 4 and 15 has his own bed with the necessary bedding (mattress, sheets, blankets) and that all windows are glazed;
- remove the screens from the windows in the cells in unit 1 of correctional facility no. 15 to allow for the proper entry of natural light and fresh air;
- commence the refurbishment of the sanitary equipment in correctional facility nos. 4 and 15 and in the Re-education Correctional Facility for Minors forthwith, in the light of the remarks made above;
- immediately guarantee that inmates in Prison nos. 3, ... 4 and 15, as well as in all other affected prisons, receive adequate food served in accordance with the basic rules of hygiene;
- take all requisite measures to ensure adequate water, electricity and fuel supplies in correctional facility nos. 4 and 15, as well as in all other affected prisons; ...”
14. The relevant parts of the report of the Special Rapporteur on torture and other cruel, inhuman or degrading treatment or punishment concerning his visit to Moldova from 4 to 11 July 2008 (The United Nations Human Rights Council, document A/HRC/10/44/Add.3, 12 February 2009) read as follows:
“B. Conditions in places of detention
Institutions under the Ministry of Justice
30. Undoubtedly, progress has been achieved in improving conditions of detention. However, some of the institutions visited by the Special Rapporteur were heavily overcrowded. The authorities themselves pointed out that Institution No. 13 in Chişinău was severely overcrowded - on the day of the visit it held 931 persons with the official capacity being 600 (see also appendix). The Special Rapporteur was informed of Government plans to close down this institution.
31. Common problems at all pre- and post-trial prisons are the poor hygienic conditions, restricted access to health care and lack of medication as well as risk of contamination with tuberculosis and other diseases. Whereas the Special Rapporteur notes that the minimum norms regarding nutrition of detainees (Government Decision n. 609 of 29 May 2006) are checked on a daily basis and that, according to the financial plan of the Penitentiary Department, the food budget for 2008 had almost doubled in comparison to 2004 and is set to rise further, he also received consistent allegations regarding the poor quality and quantity of food. ...”
15. In its report for 2009 (page 117 – “Conditions of detention”), the Centre for Human Rights in Moldova (“the Human Rights Centre”, which also acts as the Moldovan Ombudsman) found, inter alia, that:
“Regarding personal hygiene, clothing and bedding, despite [the fact that] Government decision no. 609 (29 May 2006) concerning minimum daily food requirements and the issuing of items of personal hygiene provides for the issuing of soap to detainees for bathing and other sanitary-hygienic needs, this has remained unfulfilled during 2009.”
16. In its report for 2010 (page 142 et seq. – “Conditions of detention”) the Human Rights Centre found, inter alia, that:
“... [T]he Prisons Department informed the Ombudsman that meat and fish products are provided [to detainees] whenever possible. At the same time, that authority stated that, owing to the difficult financial situation, during 2010 the detainees in prison no. 17 in Rezina received 75% and 80% of their normal quotas of meat and fish products respectively. In this connection, the Minister of Justice submitted information concerning the expenditure on prisoners’ food in 2010. The cost amounted to MDL 24.05 million, whereas the budgetary need for the same year was, according to the Ministry of Finance’s draft budget, MDL 29.05 million. The daily cost of feeding a detainee in 2010 was MDL 10.24 [approximately EUR 0.60], while the daily budgetary need was MDL 12.35. This statistic was often cited by prison administrations to justify why they were unable to provide detainees with meat and fish ...”
17. On 24 October 2003 Parliament adopted Decision no. 415-XV approving the National Human Rights Action Plan for 2004-2008. The Plan included a number of objectives to be achieved over a four-year period and was aimed at improving conditions of detention, including reducing overcrowding, improving medical treatment, introducing detainees to employment and encouraging their social reintegration, as well as carrying out training for personnel. Regular reports were to be submitted regarding the implementation of the Action Plan. On 31 December 2003 the Government adopted a decision on the principles of reorganisation of the prison system, together with the 2004-2013 Action Plan for the Reform of the Prison System, both having the aim, inter alia, of improving the conditions of detention in prisons.
18. On an unspecified date the Ministry of Justice produced a report entitled “Implementation by the Ministry of Justice of Chapter 14 of the National Human Rights Action Plan for 2004-2008, approved by Parliament Decision no. 415-XV of 24 October 2003”. On 25 November 2005 the Parliamentary Commission for Human Rights also produced a report on implementation of the National Action Plan. Both reports confirmed the insufficient funding of the prison system and the resulting failure to fully implement the Plan in Moldovan prisons, including prison no. 3 in Chişinău. The first of these reports stated, inter alia, that “as long as the aims and actions outlined in [the National Human Rights Action Plan] do not have the necessary financial support ... it will remain only a good intention of the State to protect human rights as described in Parliament Decision no. 415-XV of 24 October 2003 ...”
VIOLATED_ARTICLES: 13
3
